Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This office action is in response to the applicant’s communication received on September 30, 2022 (“Amendment”).

Claim Status
Claims 1 and 9 have been amended.
Claims 5-7, 13-15, and 17-20 have been canceled.
Claims 1-4, 8-12, and 16 are pending with claims 1 and 9 being independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 8-12, and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) does not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include fundamental economic practices, certain methods of organizing human activities, an idea itself, and mathematical relationships/formulas.  Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347 (2014). 
The 2019 Revised Patent Subject Matter Eligibility Guideline (“2019 PEG”) also provides step(s) in determining eligibility under 35 U.S.C. § 101. Specifically, it must be determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any additional elements in the claim must integrate the judicial exception into a practical application. If not, the inquiry continues to see whether any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include mathematical concepts, mental processes, and certain methods of organizing human activities.
Under Step 1A, claims 1-4 and 8 (group I) are directed to a method (i.e. process) while claims 9-12 and 16 (group II) are directed to a method (i.e. process). Thus, the claimed inventions are directed towards one of the four statutory categories under 35 USC § 101. Nevertheless, the claims also fall within the judicial exception of an abstract idea without significantly more.

Step 2A, 1st prong
Claim 1 recites: 
1. A method for linking a purchased integrated circuit (IC) payment card to a preexisting payment card account comprising: 
receiving, by a customer service computer, a request from a user mobile device of an account holder to link a purchased IC payment card to a payment card account owned by the account holder;
transmitting, by the customer service computer to the user mobile device, a prompt for the account holder to provide, a purchased payment card identification number displayed only on packaging associated with the purchased IC payment card, an account number identifying the payment card account, and an expiration date of the payment card account, wherein the purchased payment card identification number is different from a payment token stored in the purchased IC payment card; 
receiving, by the customer service computer from the user mobile device, the purchased payment card identification number, a primary account number (PAN) of the payment card account to be linked to the purchased IC payment card, and the expiration date of the payment card account; 
using, by the customer service computer, the purchased payment card identification number to look up a payment token stored in a database, wherein the same payment token is electronically stored in the purchased IC payment card; 
mapping, by the customer service computer, the payment token stored in the database to the PAN in a token vault database; and 
transmitting, by the customer service computer to the user mobile device, a message indicating successful linking of the purchased IC payment card to the payment card account of the account holder.
 (Emphasis added on the additional element(s))

Here, the claim recites a method performed by a customer service for linking a purchased IC card to a preexisting payment card account of an account holder. The method results in resulting in customer service transmitting a message indicating a successful linking of a purchased IC card to the payment card account owned by a user to the user. The customer service achieves the linking of the IC card to the payment card account by receiving a link request from the user (e.g. account holder), prompting the account holder for and receiving from the account holder an identification number displayed on packaging associated with the IC card, an account number of the payment card account (PAN), and an expiration date of the payment card account. The customer service utilizes the received identification number in identifying a payment token from a storage and maps (i.e., links/associates) the identified payment token to the PAN in a storage (i.e., ledger). 
As such, analogous to the concept of linking a child credit card to a credit card account belonging to a parent, the claim recites certain methods of organizing human activities, e.g. commercial interactions/fundamental economic principles or practices of linking of accounts. The process also falls within Mental Processes, e.g. receiving request, receiving information, using the received information to lookup the payment token from stored information, mapping the identified payment token to a payment card account number as this process could be performed with human mind with pen and pencil.
The other independent claim 9 is significantly similar to claim 1 with exception that stored PAN is searched and linked to the payment card account in claim 9 instead of stored payment token in claim 1. Hence, claim 9 also recites abstract idea.

Under the Step 2A (prong 2), this judicial exception is not integrated into a practical application. Specifically, the additional elements in the claim(s), i.e. computer (customer service computer), device, and database(s), are recited at a high-level generality such that it amounts to no more than mere instructions to implement the abstract idea as described above in the Step 2A (prong 1), or merely uses a computer as a tool to perform an abstract idea – see MPEP 2106.05(f). These limitation, e.g. abstract idea as described above, do not represent: Improvements to the functioning of device(s) or the components of the device(s), or to any other technology or technical field  - see MPEP 2106.05(a); Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b); Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c); or Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e). The customer service computer in the Specification, i.e. Fig. 6, is representative of generic computer components (see Fig. 6 and its corresponding sections pages 7-9).
The recitation of purchased IC payment card in the claim(s) merely provide context of what is mapped, specifically data related to the IC payment card is linked to a payment card account of the account holder. Furthermore, the recitation of “payment token/PAN electronically stored in the IC payment card” merely provides description of data that is stored in a data records. Accordingly, the claim as a whole, looking at the additional elements individually and in combination, does not integrate the judicial exception into a practical application using the considerations set forth in the 2019 PEG.
 
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e. whether the additional elements amount to significantly more than the exception itself). Here, the claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Specifically, the claims as a whole, taken individually and in combination, do not provide an inventive concept. As explained above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed judicial exception amount to no more than mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea. The customer service server/computer that performs the abstract idea in Fig. 6 is a generic computer. Mere instructions to implement the abstract idea on a computer, or merely using the computer as a tool to perform an abstract idea to apply the exception using a generic computer component cannot provide an inventive concept. Looking at the limitations as a combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of the elements improves the functioning of the recited customer service computer, user device, and/or the database. 
For these reasons, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Dependent claim 2 recites that said payment card includes a biometric reader. This description, however, does not have any manipulative effect on the positive steps that are performed in the recited method.
Similarly, dependent claims 4, 8, and 16 describe said payment card, specifically that the payment card does not include a magnetic stripe or that the payment card is a contract IC payment card. The payment card, however, is recited in terms of purpose of the request, e.g. to link a payment card to a payment card account and also the source of the payment card identification number and do not have any manipulative effect on the positive steps that are performed in the recited method.
Claim 3 further describes a process of defining a PIN for the payment card which also falls within the category of certain methods of organizing human activities, e.g. commercial interactions/fundamental economic principles or practices. Hence, the claim further recites abstract idea.
As per claims 10-12, the claim(s) describe the payment card account, hence further describing the abstract idea.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4, 8-12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 20100174612 (“Evans”) in view of US Patent Publication No. 20150302410 (“Lacoss-Arnold”) and US Patent Publication No. 20150052056 (“Serebrennikov”).
Per claims 1 and 9, Evans fairly teaches a method for linking a purchased integrated circuit (IC) payment card (e.g. tokens that includes an integrated circuit ¶0026; ¶0060, RFID IC or other integrated circuit) to a preexisting payment card account (see abstract; ¶0028, the tokens are not associated with payment accounts prior to issuing the tokens) comprising:
receiving, by a customer service computer (e.g. processing system 118 of Fig. 1; Fig. 6), a request from a user device of an account holder to link a purchased IC payment card to a payment card account owned by the account holder (see abstract; ¶0026, in some embodiments, the device and/or machine readable medium includes a magnetic strip, a bar code, and/or an integrated circuit; ¶0027, token issue to, e.g. sell to, a customer; ¶0029, payment account may comprise a prepaid payment account, a debit account or a credit account; ¶0031, token as bank card or product; ¶0033, a customer may request that one or more of such tokens be temporarily associated with a payment account; ¶0108, issuing of the token to a customer; ¶0109, customer requesting that the token be associated with a payment account);
receiving, by the customer service computer from the user device, the purchased payment card identification number (e.g. token identifier), a primary account number (PAN) of the payment card account (e.g. PAN ¶0043) to be linked to the purchased IC payment card, and the expiration date of the payment card account (see ¶0027, token issue to, e.g. sell to, a customer; ¶0029, payment account may comprise a prepaid payment account, a debit account or a credit account; ¶0031, token as bank card or product; ¶0033, a customer may request that one or more of such tokens be temporarily associated with a payment account … customer supplies the request via a website or using any other method; ¶0108, issuing of the token to a customer; ¶0109, customer requesting that the token be associated with a payment account; ¶0123, the request is made via website, a telephone, email, mail, in person and/or any other method); 
mapping, by the customer service computer, the payment token to the PAN in a token vault database (see ¶0035, associate the token with the payment account … defining a mapping that associates the token’s identifier with the payment account; ¶0036-¶0037; ¶0042, the payment account is based at least on part on the identifier and a mapping; ¶0045, the identifier may be a payment account number; ¶0149, database management system; ¶0150) ; and 
transmitting, by the customer service computer to the user mobile device, a message indicating successful linking of the purchased IC payment card to the payment card account of the account holder (see ¶0110, issuing a notice regarding the arrangement to the customer).
The main difference in Evans and in current claim(s) is that the token identifier (e.g. identifier that is electronically stored in the token) is received and this token identifier is mapped to the payment card account owned by the cardholder in Evans. In other word, Evans does not teach that a payment card identification number is received and then used to look up a payment token/PAN electronically stored in the payment card. 
Lacoss-Arnold, an analogous art of payment, discloses receiving a request that include card identifier and using the card identifier to look up a payment token/PAN (e.g. PAN) stored in a database, wherein the same payment token/PAN is electronically stored in the payment card, said card identifier different than said payment token and wherein the card identifier is displayed only on packaging associated with the card (see Fig. 4; ¶0011, the packaging of a payment card may then include an identifier associated with the payment card; ¶0019, request includes the identifier associated with the payment card; ¶0029, PAN 404 and identifier; ¶0032, the issuer searches for the identifier in the database to identify PAN for the payment card). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing of instant claimed invention to include the technique of using a card identifier that is separate from PAN as taught by Lacoss-Arnold to Evans for the purpose of activation of the payment card and improvement therein resulting in enhancement in security (see ¶0011).

While Evans teaches that the customer supplied the request via website by executing a browser program using one or more computers, the combination of Evans and Lacoss-Arnold does not explicitly teach that the user device is a mobile device and that the website prompts for the information. 
Serebrennikov, however, discloses communication with user mobile device (wireless device) in which a web browser runs and prompting the user for information on the website (see Fig 18; Fig. 19; ¶0097, wireless device in which a web browser runs; Table 6, system prompts the user for information). 
Hence as the combination of prior art teaches receiving from a customer computing device information necessary for linking the token to payment account as described above, it would have been obvious to one of ordinary skill in the art to utilize any known computing device, e.g. mobile device, as a customer computing device in combination of Evans and Lacoss-Arnold, and utilize any technique of receiving the information, including prompting of the information as taught by Serebrennikov, as a technique of receiving information from the customer in combination of Evans and Lacoss-Arnold (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961); Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
	

While Evans teaches storing of expiration date of the payment account in a database (see ¶0086-¶0088, expiration date associated with the payment account), the combination of Evans and Lacoss-Arnold does not specifically teach that the expiration date is prompted to user device and received from the user device.
Serebrennikov, however, teaches prompting and receiving of expiration date of the payment card (see Table 6). 
Hence, as the Evans specifically teaches storing of payment account information as described above, it would have been obvious to one of ordinary skill in the art to utilize any known technique, including prompting and receiving of expiration date of the payment card, as a technique of obtaining the expiration date of the payment card (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961); Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).

As per claim 4, Evans further teaches wherein the purchased payment IC card does not include a magnetic stripe (see ¶0026, alternate form of device and/or medium to include integrated circuit). Moreover, the description of said payment card does not move to distinguish over prior art as the description does not affect the positively recited step(s) in a manipulative sense.

As per claim 10, Evans further teaches wherein said payment card account owned by the account holder is a credit account (see ¶0029, credit account; ¶0052). Moreover, the description of account does not move to distinguish over prior art as the description does not affect the positively recited step(s) in a manipulative sense.


As per claim 11, Evans further teaches wherein said payment card account owned by the account holder is a debit account (see ¶0029, debit account; ¶0052). Moreover, the description of account does not move to distinguish over prior art as the description does not affect the positively recited step(s) in a manipulative sense.

As per claim 12, Evans further teaches wherein said payment card account owned by the account holder is a prepaid account (see 0029, pre-paid account). Moreover, the description of account does not move to distinguish over prior art as the description does not affect the positively recited step(s) in a manipulative sense.

As per claims 8 and 16, Evans further teaches wherein the purchased payment IC card is a contact IC payment card (see ¶0114, physical contact; ¶0141, contacts; ¶0156, contact interface). Moreover, the description of said payment card does not move to distinguish over prior art as the description does not affect the positively recited step(s) in a manipulative sense.

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over “Evans”, “Lacoss-Arnold”, and “Serebrennikov” as applied in claim 1 above, in further view of US Patent No. 7,360,688 (“Harris”).
Per claim 2, the combination of Evans, Lacoss-Arnold, and Serebrennikov does not specifically teach wherein said purchased payment IC card includes a biometric reader. 
Harris, an analogous art of payment card, discloses a payment card that includes a biometric reader (see col. 5, lines 1-8, card includes a biometric reader). It would have been obvious to one of ordinary skill in the art prior to the effective filing of instant claimed invention to include the biometric reader in the payment card to the payment card as disclosed in the combined Evans, Lacoss-Arnold, and Serebrennikov for the purpose of improving schemes for verification of the payer’s identity to prevent fraudulent use (see col. 1, lines 19-30). Moreover, the description of said payment card does not move to distinguish over prior art as the description does not affect the positively recited step(s) in a manipulative sense.

As per claim 3, Evans does not specifically teach defining a PIN that is applicable to transaction in which the purchased payment IC card is used.
Harris, however, teaches defining a PIN (personal identification number) that is applicable to transactions in which the payment card is used (see col. 7, lines 17-50, use of pin; col. 8, lines 1-7, to enable a PIN to be entered when the user attempts to use the card).
It would have been obvious to one of ordinary skill in the art to utilize the technique of defining a PIN that is applicable to transaction in which the payment card is used to the use of the purchased payment IC card in Evans as the combination generally improve the security of the purchased payment IC card use.


Response to the Argument(s)
112(b)
The previous 112(b) rejection on claim 9-16 is withdrawn in light of the amendment on claim 9.
101
The applicant asserts that claim 1 does not recite an abstract idea because it does not concern concepts relating to interpersonal and intrapersonal activities (such as managing relationships or transactions between people, social activities, and human behaviors), does not include satisfying or avoiding a legal obligation, does not include advertising, marketing, and/or sales activities or behaviors, and does not include processes for managing human mental activities … cannot be “performed within the human mind with pen and pencil”.
The examiner respectfully disagrees. For example, the claims describe a process performed by a customer service that allows a user (customer) to link a purchased IC payment card to the customer’s preexisting payment card account. The process details that the customer service receives a request to link/associate the IC card to the customer’s payment card account and the customer service prompting for and receiving information (i.e., identification number on packaging of the IC card, an account number (PAN) of the customer’s payment card account, and an expiration date of the customer’s payment card account. These information(s) are then utilized by the customer service to look up a PAN/token of the IC card from a ledger and the retrieved PAN/token of the IC card is mapped (linked/associated) to the PAN of the customer’s payment card account by the customer service. Upon mapping of the accounts, the customer is then notified of the successful linking by the customer service. Analogous to the concept of linking a child credit card to a credit card account belonging to a parent, the current claims recite certain methods of organizing human activity, e.g. fundamental economic principles or practices and/or commercial interactions. 
As described in above analysis, the process also falls within mental processes, i.e., receiving request, receiving information, using the received information to lookup the payment token from stored information, mapping the identified payment token to a payment card account number as this process could be performed with human mind with pen and pencil. These steps are all capable of achieving by human mind with pen and paper. The prompting the consumer for the relevant information and transmitting of a message to the customer (i.e. user) are merely adding insignificant extra-solution activity to the judicial exception (here, a mental process). 

The applicant further asserts that the claimed process includes interactions between the customer service computer, a user mobile device, a database and a token vault database, i.e., necessarily utilizes electronic components, and is thus rooted in an electronic environment that is embodied by hardware components and therefore is not directed to “human activity” or “mental process” (see page 10 of the Amendment). Here, the applicant is attempting to conflate the 2nd prong test of 2A analysis into the 1st prong test.

The applicant asserts that the claims are not directed to an abstract idea because the claims recite additional elements that integrate the exception into a practical application of that exception, particularly an improvement to the functionality of a customer service computer (see page 11 of the Amendment). The examiner respectfully disagrees in that the customer service computer in the Specification is a generic computer (see Fig. 6 and its corresponding sections pages 7-9). In other word, the use of customer service computer merely serves as merely use of computer as a tool to perform the abstract idea as identified in the above 101 section, i.e., step 2A 1st prong test. The process does not provide improvement on the IC card, the mobile device, database(s), the customer service computer and/or any combination thereof. These additional elements serve as mere instructions or merely uses a computer as a tool to perform an abstract idea. 
The examiner also finds that the convenience, e.g. improving the user experience, is not technological solution rather a business centric solution. There is no technological improvement as to improvement, i.e., improvement on the customer service computer, IC card, mobile device, and/or database(s).

The applicant asserts that the claims are not directed to an abstract idea because particular limitations confine their scope and thus provide "significantly more" to pass part two of the Alice test, specifically that claim 1 provide meaningful limitations concerning a process featuring a customer service computer that interacts with an account holder's mobile device, a database and a token vault database, which links a purchased IC payment card to a preexisting payment card account of an account holder that adds more than generally linking use of an abstract idea to generic computing devices (see pages 12-13). The examiner respectfully disagrees. As explained above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed judicial exception amount to no more than mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea. The customer service server/computer that performs the abstract idea in Fig. 6 is a generic computer. Mere instructions to implement the abstract idea on a computer, or merely using the computer as a tool to perform an abstract idea to apply the exception using a generic computer component cannot provide an inventive concept. Looking at the limitations as a combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of the elements improves the functioning of the recited customer service computer, user device, and/or the database.
In response to the applicant’s assertion that since “the claimed process is patentably distinct over the cited prior art (see Section 103 arguments below) because the claims involve a concept that is novel over and distinguishable from that which is disclosed by the cited prior art” and “accordingly, claims 1 and 9 recite a novel, inventive, non-conventional process involving a non-generic arrangement of know, conventional pieces and thus recite patent-eligible subject matter” (see page 13 of the Amendment), the applicant is reminded that the step 2B test does not involve novelty test nor non-conventional process test. Rather, step 2B analysis involves whether a claim integrates a judicial exception into a practical application, e.g. improvement in the functioning of the computer itself (here, the customer service computer) or any other technological or technical field. Here, the claim(s) do not provide improvement on the functioning of the customer service computer, IC card, user device, and/or database(s) rather the customer service computer merely is a generic computer to execute the judicial exception.
	For these reasons, the claims remain rejected under 101.

103
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Per the independent claims, Evans fairly teaches a method for linking a purchased integrated circuit (IC) payment card (e.g. tokens that includes an integrated circuit ¶0026; ¶0060, RFID IC or other integrated circuit) to a preexisting payment card account (see abstract; ¶0028, the tokens are not associated with payment accounts prior to issuing the tokens) comprising: receiving, by a customer service computer (e.g. processing system 118 of Fig. 1; Fig. 6), a request from a user device of an account holder to link a purchased IC payment card to a payment card account owned by the account holder (see abstract; ¶0026, in some embodiments, the device and/or machine readable medium includes a magnetic strip, a bar code, and/or an integrated circuit; ¶0027, token issue to, e.g. sell to, a customer; ¶0029, payment account may comprise a prepaid payment account, a debit account or a credit account; ¶0031, token as bank card or product; ¶0033, a customer may request that one or more of such tokens be temporarily associated with a payment account; ¶0108, issuing of the token to a customer; ¶0109, customer requesting that the token be associated with a payment account); receiving, by the customer service computer from the user device, the purchased payment card identification number (e.g. token identifier), a primary account number (PAN) of the payment card account (e.g. PAN ¶0043) to be linked to the purchased IC payment card, and the expiration date of the payment card account (see ¶0027, token issue to, e.g. sell to, a customer; ¶0029, payment account may comprise a prepaid payment account, a debit account or a credit account; ¶0031, token as bank card or product; ¶0033, a customer may request that one or more of such tokens be temporarily associated with a payment account … customer supplies the request via a website or using any other method; ¶0108, issuing of the token to a customer; ¶0109, customer requesting that the token be associated with a payment account; ¶0123, the request is made via website, a telephone, email, mail, in person and/or any other method); mapping, by the customer service computer, the payment token to the PAN in a token vault database (see ¶0035, associate the token with the payment account … defining a mapping that associates the token’s identifier with the payment account; ¶0036-¶0037; ¶0042, the payment account is based at least on part on the identifier and a mapping; ¶0045, the identifier may be a payment account number; ¶0149, database management system; ¶0150); and transmitting, by the customer service computer to the user mobile device, a message indicating successful linking of the purchased IC payment card to the payment card account of the account holder (see ¶0110, issuing a notice regarding the arrangement to the customer). 
The main difference in Evans and in current claim(s) is that the token identifier (e.g. identifier that is electronically stored in the token) is received and this token identifier is mapped to the payment card account owned by the cardholder in Evans. In other word, Evans does not teach that a payment card identification number is received and then used to look up a payment token/PAN electronically stored in the payment card. Lacoss-Arnold, an analogous art of payment, discloses receiving a request that include card identifier and using the card identifier to look up a payment token/PAN (e.g. PAN) stored in a database, wherein the same payment token/PAN is electronically stored in the payment card, said card identifier different than said payment token and wherein the card identifier is displayed only on packaging associated with the card (see Fig. 4; ¶0011, the packaging of a payment card may then include an identifier associated with the payment card; ¶0019, request includes the identifier associated with the payment card; ¶0029, PAN 404 and identifier; ¶0032, the issuer searches for the identifier in the database to identify PAN for the payment card). It would have been obvious to one of ordinary skill in the art prior to the effective filing of instant claimed invention to include the technique of using a card identifier that is separate from PAN as taught by Lacoss-Arnold to Evans for the purpose of activation of the payment card and improvement therein resulting in enhancement in security (see ¶0011).
While Evans teaches that the customer supplied the request via website by executing a browser program using one or more computers, the combination of Evans and Lacoss-Arnold does not explicitly teach that the user device is a mobile device and that the website prompts for the information. Serebrennikov, however, discloses communication with user mobile device (wireless device) in which a web browser runs and prompting the user for information on the website (see Fig 18; Fig. 19; ¶0097, wireless device in which a web browser runs; Table 6, system prompts the user for information). Hence as the combination of prior art teaches receiving from a customer computing device information necessary for linking the token to payment account as described above, it would have been obvious to one of ordinary skill in the art to utilize any known computing device, e.g. mobile device, as a customer computing device in combination of Evans and Lacoss-Arnold, and utilize any technique of receiving the information, including prompting of the information as taught by Serebrennikov, as a technique of receiving information from the customer in combination of Evans and Lacoss-Arnold (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961); Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)).
While Evans teaches storing of expiration date of the payment account in a database (see ¶0086-¶0088, expiration date associated with the payment account), the combination of Evans and Lacoss-Arnold does not specifically teach that the expiration date is prompted to user device and received from the user device. Serebrennikov, however, teaches prompting and receiving of expiration date of the payment card (see Table 6). Hence, as the Evans specifically teaches storing of payment account information as described above, it would have been obvious to one of ordinary skill in the art to utilize any known technique, including prompting and receiving of expiration date of the payment card, as a technique of obtaining the expiration date of the payment card (In re Wolfe, 116 USPQ 443, 444 (CCPA 1961); Ex parte Smith, 83 USPQ2d 1509 (Bd. Pat. App. & Int. 2007); KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007)). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent Publication No. 20170193484 discloses a multi-account payment card. The identifier on the payment card is lined to card holder’s 1) a credit card account, 2) a debit card account, 3) bank account, 4) pre-paid account … and/or a retailer branded account;
US Patent No. 9,367,834 discloses a proxy card(s) that acts as a trigger to open a virtual wallet stored at the proxy-card payment gateway. A customer payment preferences stores pre-defined customer preferences as to which payment mode(s) to use for a transaction. The proxy-card payment gateway upon receiving payment request from the proxy card identifies at least one desired payment mode to use to make the payment. Also discloses use of PIN;
US Patent Publication 20190156329 discloses a prepaid card and linking of the card to a user account stored in the prepaid card company server.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S KIM whose telephone number is (571)270-5287.  The examiner can normally be reached on Monday -Friday: 7:00 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEVEN S KIM/Primary Examiner, Art Unit 3685